

114 SRES 265 ATS: Honoring the life, accomplishments, and legacy of Congressman Louis Stokes.
U.S. Senate
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 265IN THE SENATE OF THE UNITED STATESSeptember 22, 2015Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life, accomplishments, and legacy of Congressman Louis Stokes.
	
 Whereas Louis Stokes was born on February 23, 1925, in Cleveland, Ohio, to Charles and Louise Cinthy Stokes;
 Whereas, in 1943, Louis Stokes graduated from Central High School in Cleveland, Ohio; Whereas, from 1943 to 1946, Louis Stokes served as a personnel specialist in the United States Army;
 Whereas, following these years of military service, Louis Stokes returned to Cleveland and attended the Cleveland College of Western Reserve University from 1946 to 1948 and earned a Juris Doctor from the Cleveland Marshall School of Law in 1953;
 Whereas Louis Stokes practiced law in Cleveland, Ohio for 14 years and was one of the founders of the Stokes, Stokes, Character and Terry law firm;
 Whereas, during his time at his law firm, Louis Stokes became involved in a number of civil rights related cases, often working pro bono on behalf of poor clients and activists;
 Whereas Louis Stokes argued 3 cases before the Supreme Court of the United States, including the landmark case of Terry v. Ohio, 392 U.S. 1 (1968), which defined the legality of police search and seizure procedures;
 Whereas, on November 6, 1968, Louis Stokes was elected to the House of Representatives, representing the 21st (later the 11th) District of Ohio;
 Whereas, upon his election, Louis Stokes became the first African-American to represent Ohio in the House of Representatives;
 Whereas Congressman Stokes was a founding member of the Congressional Black Caucus, an organization comprised of the Black Members of the Congress and created to be the voice for people of color and vulnerable communities;
 Whereas Congressman Stokes served as the chairman of the Congressional Black Caucus for 2 terms; Whereas, in 1971, Congressman Stokes was the first African-American to serve on the Committee on Appropriations of the House of Representatives and, by his retirement in 1998, had earned the distinguished rank of Cardinal as chairman of the Subcommittee on VA-HUD-Independent Agencies;
 Whereas Congressman Stokes chaired a number of historic committees, including— (1)the House Select Committee on the Assassinations of President John F. Kennedy and Dr. Martin Luther King, Jr. in the 95th Congress;
 (2)the Permanent Select Committee on Intelligence in the 100th Congress; and
 (3)the Committee on Standards of Official Conduct in the 97th and 98th Congresses;
 Whereas Congressman Stokes also served on the Committee on the Budget of the House of Representatives and gained national prominence as a member of the House Select Committee to Investigate Covert Arms Transactions with Iran in 1987;
 Whereas, in 1998, Congressman Stokes successfully led the House of Representatives in passing H.R. 1635, the National Underground Railroad Network to Freedom Act, which was his final major piece of legislation;
 Whereas, after serving 15 consecutive terms in the House of Representatives, Congressman Stokes ranked 11th out of 435 Members of Congress in seniority and was the dean of the Ohio delegation;
 Whereas few Members have left such an indelible mark in the House of Representatives; Whereas with kindness, integrity, and diligence, Congressman Stokes worked hard with both sides of the aisle to serve the constituents of his Congressional District, the city of Cleveland, the State of Ohio, and citizens of the United States;
 Whereas Congressman Stokes worked tirelessly for minorities, the poor, and disadvantaged persons; Whereas Congressman Stokes played a pivotal role in the quest for civil rights, equality, and justice;
 Whereas the Christian faith of Congressman Stokes was the foundation of his service to others; Whereas Congressman Stokes often expressed gratitude for the sacrifices of his mother—a young widow, former sharecropper, and daughter of slaves—who inspired her sons to get an education so that her sons would not have to work with their hands as she had done as a domestic worker;
 Whereas Congressman Stokes received numerous awards and honors during his lifetime that recognize his leadership and his commitment to public service;
 Whereas there are several landmarks in the city of Cleveland that bear the name of Congressman Stokes, including the Louis Stokes Wing of the Cleveland Public Library, the Louis Stokes Health Sciences Center at Case Western Reserve University, and the Louis Stokes Cleveland Veterans Affairs Medical Center;
 Whereas nationally, buildings named in honor of Congressman Stokes include the Louis Stokes Laboratories at the National Institutes of Health in Bethesda, Maryland and the Louis Stokes Health Sciences Library at Howard University in Washington, DC;
 Whereas, given his commitment to education, the Louis Stokes Alliance for Minority Participation (LSAMP) in science, technology, engineering, and mathematics (STEM) at the National Science Foundation also bears the name of Congressman Stokes;
 Whereas LSAMP assists universities and colleges in increasing the number of students completing high quality degree programs in the STEM disciplines in order to diversify the STEM workforce;
 Whereas Louis Stokes received 26 honorary doctorate degrees from colleges and universities; and Whereas, on July 8, 2003, Congressman Stokes was honored by the Congress with the Congressional Distinguished Service Award: Now, therefore, be it
	
 That the Senate— (1)honors the life, accomplishments, and legacy of Congressman Louis Stokes; and
 (2)extends its heartfelt sympathies and condolences to the family, friends, and loved ones of Congressman Louis Stokes.